                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )      No.:   3:14-CR-10-TAV-CCS
                                              )
 RICHARD JOE PRUITT,                          )
                                              )
               Defendant.                     )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se motion for compassionate

 release [Doc. 44]. The United States has filed a response in opposition [Doc. 46] and

 Federal Defender Services of East Tennessee has filed a notice indicating it will not be

 supplementing defendant’s motion [Doc. 45]. The matter is now ripe for adjudication. For

 the reasons set forth more fully below, defendant’s motion for compassionate release will

 be DENIED.

 I.     Background

        On August 17, 2015, defendant was sentenced to a term of imprisonment of

 168 months followed by a five-year term of supervised release, after pleading guilty to the

 following offenses: (1) possession with intent to distribute marijuana, in violation of

 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); (2) possession of a firearm in furtherance of a

 drug trafficking crime, in violation of 18 U.S.C. § 924(c); (3) knowingly transferring a

 firearm not registered to him, in violation of 26 U.S.C. §§ 5841 and 5871; and




Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 1 of 7 PageID #: 218
 (4) possessing stolen firearms, in violation of 18 U.S.C. § 922(j) [Doc. 30]. Defendant is

 scheduled for release from the Bureau of Prisons on May 15, 2027. Inmate Locator,

 Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited September 3,

 2021).

          Defendant is housed at FCI Butner Low, which currently has no active cases of

 COVID-19 among the inmates, no active cases among the staff, and no inmates awaiting

 the results of an administered COVID-19 test. COVID-19 Cases, Federal Bureau of

 Prisons, https://www.bop.gov/coronavirus/ (last visited September 3, 2021). At FCC

 Butner, which includes FCI Butner Low, 2,660 inmates and 897 staff have been vaccinated

 fully against COVID-19. Id. Defendant is twenty-nine (29) years old, and the Bureau of

 Prisons classifies defendant as “CARE1” [Doc. 46-1], a category for inmates that are

 “healthy” or require “simple chronic care” [Id.].

 II.      Legal Standard

          A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”           United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

 one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

 (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

 only on motion of the Director of the Bureau of Prisons. Now a court may modify a

 defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

                                               2


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 2 of 7 PageID #: 219
 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

        If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        If the exhaustion requirement is satisfied, courts must then follow the statute's three-

 step test:

        At step one, a court must “find[ ]” whether “extraordinary and compelling
        reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
        whether “such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.” The Commission’s policy statement
        on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
        still “applicable,” courts must “follow the Commission’s instructions in
        [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
        and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
        instructs a court to consider any applicable § 3553(a) factors and determine
        whether, in its discretion, the reduction authorized by [steps one and two] is
        warranted in whole or in part under the particular circumstances of the case.”

                                               3


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 3 of 7 PageID #: 220
 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

 “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

 compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

 and have full discretion to define ‘extraordinary and compelling’ without consulting the

 policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

 “district courts may deny compassionate release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

 but must “address all three steps” if granting such a motion. United States v. Elias,

 984 F.3d 516, 519 (6th Cir. 2021).

 III.   Analysis

        A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

        The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

 exhaustion requirement, which is a mandatory prerequisite to consideration of a

 compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

 enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

 13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

 and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

        The United States concedes that defendant has exhausted his administrative

 remedies [Doc. 46, p. 1]. Thus, the Court may consider the merits of defendant’s request.




                                              4


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 4 of 7 PageID #: 221
        B.     Extraordinary and Compelling Reasons

        As noted above, the Court need not consider all three statutory prerequisites if any

 one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

 that defendant has not established extraordinary and compelling reasons for compassionate

 release. In reaching this decision, the Court recognizes that it has discretion to determine

 what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

 1098, 1111 (6th Cir. 2020).

        Defendant contends that compassionate release is appropriate because of the

 ongoing COVID-19 pandemic [Doc. 44, p. 1]. Defendant avers that he lives “in an open

 dorm” that holds three inmates in a space that is “no more than 12 by 8 feet in size,” making

 “social distancing [] impossible” [Id.]. While the United States concedes that “a severe

 COVID-19 outbreak” occurred at defendant’s facility in June 2020 [Doc. 46, p. 9], this

 facility currently has no confirmed COVID-19 cases among the inmates or staff. COVID-

 19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

 September 3, 2021). Additionally, no inmates are currently awaiting the results of a

 COVID-19 test. Id.

        Defendant does not indicate that he suffers from any medical conditions that would

 place him at increased risk from COVID-19 [Doc. 44], and the Bureau of Prisons classifies

 defendant as “CARE1” [Doc. 46-1], a category for inmates that are “healthy” or require

 “simple chronic care” [Id.]. This category includes inmates that are “less than 70 years of

 age and are generally healthy,” although these inmates “may have limited medical needs

                                              5


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 5 of 7 PageID #: 222
 that can be easily managed by clinician evaluations every 6-12 months.” Care Level

 Classification for Medical and Mental Health Conditions or Disabilities, Federal Bureau

 of Prisons, https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last

 visited September 3, 2021).

       The Court does not find defendant’s generalized concerns about COVID-19

 persuasive, especially when the facility from which defendant seeks to be released

 currently has no COVID-19 cases among either the inmates or staff. COVID-19 Cases,

 Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited September 3,

 2021). There is no indication defendant suffers from a medical condition that would place

 him at greater risk from COVID-19. In the absence of a medical condition that places

 defendant at a higher risk and in consideration of the total lack of COVID-19 cases at

 defendant’s facility, the Court finds that the threat caused by the ongoing pandemic is

 insufficient, on its own, to mandate compassionate release.

       Ongoing vaccination efforts of the Bureau of Prisons further diminish the risk

 defendant faces from COVID-19, as the Bureau of Prisons has vaccinated 2,660 inmates

 and 897 staff fully against COVID-19 at FCC Butner. COVID-19 Cases, Federal Bureau

 of Prisons, https://www.bop.gov/coronavirus/ (last visited September 3, 2021). The

 number of vaccinations among the inmates at FCC Butner has increased by over 40% since

 March 26, 2021 [Doc. 46, p. 3].




                                             6


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 6 of 7 PageID #: 223
       Accordingly, based on the record before it, the Court finds that defendant has not

 satisfied the extraordinary and compelling requirement needed for compassionate release,

 and his motion for compassionate release will be DENIED.

 IV.   Conclusion

       For the reasons set forth more fully above, defendant’s motion for compassionate

 release [Doc. 44] is DENIED.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            7


Case 3:14-cr-00010-TAV-CCS Document 47 Filed 09/09/21 Page 7 of 7 PageID #: 224
